Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 28, 2022. Claims 1-14 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 7/28/2022 clarifying the language of claim 5 the 112 rejections made against claim 5 in the office action of 4/28/2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2001/0031071 to Nichols et al. (Nichols), US 2008/0140160 to Goetz et al. (Goetz) and US 2011/0169644 to Muhsin et al. (Muhsin). 
In reference to at least claims 1 and 13-14
Ali teaches a medical monitoring system which discloses a patient monitoring system (e.g. Figs. 1-2) comprising: a patient monitoring device comprising a measuring unit and at least one sensor configured to monitor a patient (e.g. patient monitoring devices, 110, include a measuring unit and at least one sensor 102, para. [0074]-[0076]) , thereby generating patient monitoring data (e.g. patient monitoring devices, 110, include one or more sensors to monitor physiological data, para. [0074]-[0076]), an output device comprising mobile device which is separated from the patient monitoring device (e.g. clinical token may be a cell phone, notebook computer, PDA device, headset, etc., para. [0221]) and configured to provide a user control interface to the user (e.g. clinical token may be a cell phone, notebook computer, PDA device, headset, etc., para. [0221]) which is configured to allow the user to control the patient monitoring device (e.g. clinical token may be a cell phone, notebook computer, PDA device, headset, etc., para. [0221], input module to control patient monitoring device, para. [0220], [0224]-[0226]). Ali discloses a non-transitory computer readable medium having stored thereon instructions that when executed by a processor cause the processor to carry out a patient monitoring method as disclosed above (e.g. embodiments disclosed herein may be implemented as electronic hardware, computer software or combinations of both, para. [0448]; steps of a method or algorithm described in connection with the embodiments…can be embodied directly in hardware, in a software module executed by a processor or in combination of the two, para. [0451]-[0452]). Ali further discloses that particular features can be enabled and disable based upon detection of the clinical token (e.g. can enable or disable particular features based upon detection of clinical token and the particular clinician present, authorize some actions or features that are typically restricted absent the presence of a clinician, para. [0241], [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256]) and allowing the user to interact with the patient monitoring device using an input module, i.e. interface, (e.g. input module to control patient monitoring device, para. [0220], [0224]-[0226]) and that the clinical token may include a communication module similar to the patient monitoring device having the ability to initiate communication with the patient monitoring device (e.g. para. [0217]-[0218], [0234]) but does not explicitly teach the output device, i.e. clinical token, providing a user-specific control interface to the user, which is configured to allow the user to control the patient monitoring device, in accordance with provided user-specific control rules, wherein the provided user-specific control rules comprise an identification of which of a plurality of settings of the patient monitoring device that are modifiable by the user and provides the user-specific control interface including the settings of the patient monitoring device that are identified as being modifiable by the user to the user for controlling the patient monitoring device in accordance with the provided user-specific control rules or the output device comprising a detector with a detection region configured to detect an identity indication of the patient monitoring device indicative of the identity of the patient monitoring device, if the identity indication is within the detection region, wherein the output device provides the identity indication so that the user can select the patient monitoring device to control.  
Nichols teaches user authentication in a medical device system which discloses an instrument or programming unit such as a portable computer (e.g. 20, Figs. 1-3) that interacts with a medical device such as an implanted device (e.g. Figs. 1-3). The programming unit includes a user-specific control interface, which is configured to allow the user to control the medical device, in accordance with provided user-specific control rules (e.g. user identification and authorization to determine type of access and level under the authorization scheme for the specific user, para. [0028], [0030]), wherein the provided user-specific control rules comprise an identification of which of a plurality of settings of the medical device that are modifiable by the user (e.g. access granted based on authorization level to access specific tools and features of the programmer, IMD or ETP, para. [0028], [0030]) and provides the user-specific control interface including the settings of the medical device that are identified as being modifiable by the user to the user for controlling the medical device in accordance with the provided user-specific control rules (e.g. access granted based on authorization level to access specific tools and features of the programmer, IMD or ETP, para. [0028], [0030]). 
Goetz teaches intelligent discovery of a medical device by a programming system which discloses a patient monitoring system (e.g. 2, Fig. 1) that includes a patient monitoring device(s) configured to monitor a patient, thereby generating patient monitoring data (e.g. telemetry devices 6, IMD 8) and providing an identity indication (e.g. discovery/detect medical devices with which the programming system can communicate, para. [0044]-[0049]) and an output device (e.g. programming system(s) 4, Figs. 1-2) comprising a mobile device which is separated from the patient monitoring device (e.g. programming system may include personal computer, laptop computers, handheld computers etc., para. [0016]), the output device comprising a detector with a detection region configured to detect an identity indication of the patient monitoring device if the identity indication is within the detection region (e.g. discovery/detect medical devices with which the programming system can communicate, para. [0044]-[0049]) wherein the output device provides the identity indication so that the user can select the patient monitoring device to control (e.g. programming system may interact with user interface to select one of the discovered devices, para. [0060], [0066], [0072], programming system uses the device interaction applications to interact with selected medical device, para. [0040], [0072]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali to include providing within the output device, i.e. clinical token device, a user-specific control interface which is configured to allow the user to control the patient monitoring device, in accordance with provided user-specific control rules, wherein the provided user-specific control rules comprise an identification of which of a plurality of settings of the patient monitoring device that are modifiable by the user and provides the user-specific control interface including the settings of the patient monitoring device that are identified as being modifiable by the user for controlling the patient monitoring device in accordance with the provided user-specific control rules, as taught by Nichols, in order to yield the predictable result of providing layered and hierarchal access that reducing tampering, manipulation and error and provides patients with a high level of security to maintain medical data privacy. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Goetz to include providing within the clinical token “output device” such as within the communication module of Ali a detector with a detection region configured to detect an identity indication of the patient monitoring device and providing the identity indication indicative of the identity of the device so that the user can select the patient monitoring device to control in order to yield the predictable result of providing a technique that reduces the amount of user intervention needed for communicating by automatically identifying patient monitoring device(s) within range of the output device. Goetz states that the intelligent discovery identifies medical devices within a detection region, therefore it is inherent that the medical devices contain some form of identity indication in order for the identity of the device to be determined and displayed to the user. Additionally, providing identification information regarding a medical device such as a patient monitor when communicating with such devices was known in the art as evidence by Muhsin (e.g. identification information is received from a patient monitor, para. [0083]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali modified by Nichols and Goetz to include each patient monitoring device having identification information and detecting an identity indication of the patient monitoring if the device with identity indication is within the detection region in order to yield the predictable result of providing a way to automatically identify the monitoring devices that are within range of the output device reducing the amount of user intervention needed when communicating with the patient monitoring devices.   
In reference to at least claim 6
Ali modified by Nichols and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a data connection by using at least one of visible light communication (VLC) and near field communication (NFC) (e.g. ‘588, near field communication, para. [0201]).
In reference to at least claim 7
Ali modified by Nichols and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a two-way data connection (e.g. ‘588, communication modules for establishing a direct data connection between monitoring device and clinical token which may include a transmitter, a receiver or a transceiver, para. [0216]-[0218]).
In reference to at least claim 8
Ali modified by Nichols and Goetz discloses wherein the output device and the patient monitoring device are adapted to establish a data connection via a data network (e.g. ‘588, hospital wlan, hospital network, internet, network, Figs. 1,2,6, para. [0073], [0075], [0095]-[0097], [0141]).
In reference to at least claim 9
Ali modified by Nichols and Goetz discloses wherein the output device is configured to provide a user interface for allowing the user to input user specific data that identified the user, (e.g. ‘588, input module, para. [0220]).
In reference to at least claim 10
Ali modified by Nichols and Goetz discloses wherein the mobile device is a tablet computer (e.g. ‘588, clinical devices such as pagers, cell phones, smart phones, PDA, laptops, tablet PCs, personal computers and the like, para. [0147]; clinical token is a cell phone, notebook computer, PDA device, headset, etc. para. [0221]). 
In reference to at least claim 11
Ali modified by Nichols and Goetz discloses wherein visualization rules, which define a provision of a visualization of the patient monitoring data depending on the identification of the user (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]), wherein the output device is configured to provide the visualization of the patient monitoring data in accordance with the provided visualization rules (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2001/0031071 to Nichols et al. (Nichols), US 2008/0140160 to Goetz et al. (Goetz) and US 2011/0169644 to Muhsin et al. (Muhsin) as applied to claim 1 further in view of US 2015/0269318 to Neff (Neff) (previously cited). 
In reference to at least claim 2
Ali modified by Nichols and Goetz as evidence by Muhsin teaches a patient monitoring system according to claim 1.  Ali further discloses wherein the output device and the patient monitoring device are adapted to establish a direct data connection (e.g. ‘588, communication modules for establishing a direct data connection between monitoring device and clinical token, para. [0216]-[0218]) but does not explicitly teach wherein the patient monitoring device comprises a display configured to show either a standby screen or the patient monitoring data, wherein the patient monitoring data is only displayed when the user is in a vicinity of the patient monitoring device.
Neff teaches privacy protection based on device presence which discloses a personal health information (PHI) presentation device (e.g. 130) that can include a medical monitor with integrated display (e.g. para. [0018]) which discloses blanking, obstructing or blurring the display of the PHI presentation device when an unauthorized device is within close proximity (e.g. para. [0031], [0035], [0037]) and further discloses the regular screen showing the patient information being present in the presence of users with associated PHI access privileges (e.g. para. [0036]) and otherwise showing a restricted screen that is present in the presence of user associated with no PHI access privileges (e.g. para. [0037]). Neff discloses the techniques of the invention being implemented as computer-readable program code (e.g. para. [0010],[0020]-[0021], [0025]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Ali modified by Nichols and Goetz with the teachings of Neff to include showing the patient monitoring data only when a user with associated privileges is present and showing a blank, obstructed, blurred or restricted screen otherwise in order to yield the predictable result of aiding in keeping the patient’s information private from unauthorized users and reducing the likelihood of inadvertently disclosing sensitive patient information (‘318, para. [0002]).
In reference to at least claim 3
Ali modified by Nichols, Goetz and Neff discloses wherein the patient monitoring device is configured to not show the patient monitoring data on the display when the direct data connection has not been established between the output device and the patient monitoring device (e.g. ‘588, dimming display and/ or silencing alarms when no proximate users, para. [0210], enables or disables particular features based upon detection of clinical token, para. [0249], [0258]; ‘318, regular or restricted screens, para. [0031], [0035]-[0037]). 
In reference to at least claim 4
Ali modified by Nichols, Goetz and Neff discloses wherein the patient monitoring device is configured to show data on the display which are not the patient monitoring data when the direct data connection has not been established between the output device and the patient monitoring device (e.g. ‘588, enables or disables particular features based upon detection of clinical token, para. [0249], [0258]; ‘318, regular or restricted screens, para. [0031], [0035]-[0037]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2001/0031072 to Nichols et al. (Nichols), US 2008/0140160 to Goetz et al. (Goetz) and US 2011/0169644 to Muhsin et al. (Muhsin) as applied to claim 1 further in view of US 2016/0085922 to Sweeney (Sweeny) (previously cited). 
In reference to at least claim 5
Ali modified by Nichols and Goetz as evidence by Muhsin teaches a patient monitoring system according to claim 1 but does not explicitly teach the detector is an optical detector having a field of view defining the detection region and wherein the identity indication is a visual indication.
Sweeney teaches a system and method for identifying a medical device which discloses a detection device that includes an optical recognition device (e.g. para. [0007], [0025], [0051], [0111]). 
It would have obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Ali modified by Nichols and Goetz with the teachings of Sweeney to include the detector being an optical detector having a field of view defining the detection region and the identity indication and the another identity indication are visual indications in order to yield the predictable result of an alternative technique for identifying devices within range for communicating data to the clinician. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2001/0031071 to Nichols et al. (Nichols), US 2008/0140160 to Goetz et al. (Goetz) and US 2011/0169644 to Muhsin et al. (Muhsin) as applied to claim 1 further in view of US 2017/0155427 to Hasan et al. (Hasan) (previously cited).  
In reference to at least claim 12
Ali modified by Nichols and Goetz as evidence by Muhsin teaches the patient monitoring system as defined in claim 1 (see rejection of claim 1 above) but does not explicitly teach the output device being configured to establish a data connection by using visible light communication.  
Hasan discloses wireless network transfer which discloses a way to transfer data between medical monitoring devices (e.g. abstract, para. [0002],[0006], [0019]) which discloses using visible light communication which overcomes the interference problems associated with radio-frequency RF communication technology (e.g. para. [0013], [0026],[0042]). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the patient monitoring system of Ali modified by Nichols and Goetz with the teachings of Hasan to include the output device being configured to establish a data connection by using visible light communication in order to yield the predictable result of an improved technique for providing connection between the devices that is fast and reliable and reduces potential interference problems associated with RF communication technology. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13-14 have been considered but are moot since the rejections have been updated to include additional references in view of the claim amendments and do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,990,924 to Chow which teaches multiple user accounts for managing stored information in an implantable medical device system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792